DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 4-15 is/are pending.  Claim(s) 1-3 is/are canceled.

Response to Arguments
Applicant’s arguments,  filed 8/8/2022, with respect to the claim objection have been fully considered and are persuasive.  The claim objection of claim 11 has/have been withdrawn due to the Applicant’s amendments.
Applicant’s arguments,  filed 8/8/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claim 15 has/have been withdrawn due to the Applicant’s amendments. 

Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
Applicant argues the prior art does not textually describe straight parts.  The straight webs are shown in the prior art Figures as cited in the prior art rejection section below (and previously). 
Applicant argues the prior art does not teach the S-shaped lattice webs deform more than the straight webs, when transitioning from the compressed state to the expanded state.  Applicant has not described how a curved shape does not deform more than a linear shape when they are the same material (composition and wire here) and exposed to the same force.  The cited Figures 13B-C show two configurations with 13B’s being more compressed.  As seen in the Figures the more compressed state’s S-shaped portions extend more longitudinally that when expanded, while the straight portions remain the same longitudinal length (i.e. do not change shape).  Therefore, the S-shaped webs deform more than the straight webs.
Applicant argues the prior art teaches adjacent "undulating elements" being tangential to each other means that there is no straight portion.  Applicant argues the "undulating element" must be only the S-shaped web.  The prior art's "undulating element" is made of two webs: an S-shaped web and a straight web, as cited below.  This interpretation of the prior art remains consistent with the cited tangential relationship in the prior art.  Further, this interpretation is consistent with Applicant's disclosed webs (e.g. Applicant's Figure 1), which shows the webs being continuous with each other across the dashed lines.  
Applicant argues the prior art requires tangential at each of the four connection points in a cell of four webs, while the instant Application cannot be tangential where two straight webs meet.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the connection point between two adjacent straight webs is not tangential) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant's request for an interview after examination, the Examiner notes that since Applicant's response has already been examined, the corresponding Office Action has been processed.  Applicant is welcome to request an interview prior to examination of an already submitted response or prior to submitting a response to the Office Action. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grandfield, et al (Grandfield) (US 2011/0009875 A1).
Regarding Claim 4, Grandfield a medical device for insertion into a patient (e.g. Figures 4, 6-7), 
the medical device comprising a tubular lattice structure (e.g. Figures 4, 6-7), the lattice structure being movable between a compressed state and an expanded state (e.g. [0044]), the lattice structure comprising 
a longitudinal direction and a circumferential direction perpendicular to the longitudinal direction (e.g. Figures 4, 6-7; the longitudinal direction being the axial direction), 
a plurality of connection sites and a plurality of cells (e.g. Figures 4, 6-7), and 
a first pair of lattice webs and a second pair of lattice webs (e.g. Figures 4, 6-7; where a web is a strut; each diamond cell has two pairs of webs, where a pair is two webs opposite each other within the diamond cell); 
wherein each cell of the plurality of cells is defined by four connection sites (e.g. Figures 4, 6-7) and each pair of lattice webs has one lattice web on one side of the cell (e.g. Figures 4, 6-7; each side has one web from each pair); 
wherein the lattice webs of the first pair of lattice webs are S-shaped and the lattice webs of the second pair of lattice webs are straight (e.g. annotated Figure 4A below; straight lines overlaid with dashed lines and one of the S-shaped webs circled); 
wherein during a transition from the collapsed state to the expanded state lattice webs of the first pair of lattice web deform more than the lattice webs of the second pair of lattice webs (e.g. Figures 13B-C).

    PNG
    media_image1.png
    194
    360
    media_image1.png
    Greyscale

Annotated Figure 4A, Grandfield

Regarding Claim 5, there is a guide wire (e.g. [0054], #940) connected to a proximal axial end of the medical device (e.g. Figure 13B), wherein in a collapsed state the medical device is held in a restraining device (e.g. [0054], #960, catheter), wherein, responsive to the guide wire, the medical device moves translationally relative to the restraining device during the transition from the collapsed state to the expanded state (e.g. Figures 13A-B, [0054]).
Regarding Claim 6, the guide wire does not move rotationally relative to the restraining device during the transition from the collapsed state to the expanded state (e.g. Figures 13A-B, [0054]).
Regarding Claim 7, the plurality of cells are arranged in rings in the circumferential direction (e.g. Figures 4, 6-7); 
wherein during the transition, each ring twists as it is translationally released from the restraining device (e.g. [0004]).
Regarding Claim 8, the lattice structure comprises nickel titanium alloy (e.g. [0033]).
Regarding Claim 9, the four connection sites of a cell spans a diamond shape of the respective cell of the plurality of the cells in the expanded state of the lattice structure (e.g. Figures 4, 6-7).

Regarding Claim 10, in addition to the limitations discussed supra for claim 4 and 5 (where the restraining device is the catheter here), Grandfield teaches the catheter is for housing the medical device in a compressed state in an interior space of the catheter and delivering the catheter to a treatment site of a patient (e.g. Figures 13A-B, [0054]).
Regarding Claim 11, the limitations of claim 11 are discussed supra for claim 5.
Regarding Claim 12, the limitations of claim 12 are discussed supra for claim 6.
Regarding Claim 13, the limitations of claim 13 are discussed supra for claim 9.
Regarding Claim 14, the limitations of claim 14 are discussed supra for claim 8.
Regarding Claim 15, the limitations of claim 15 are discussed supra for claim 7.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        8/29/2022